JUDGMENT
Johnson, Judge:
This cause having come on for hearing before this court, and a judgment having been rendered (Eeap. Dec. No. 6402, dated October 3, 1946) and the United States and Jovita Perez having thereafter appealed from said judgmentoto the United States Customs Court, First Division, and the said United States Customs Court, First Division, having rendered a decision (Eeap. Dec. No. 7432, dated November 10, 1947) modifying the judgment of the trial court, and the United States having thereafter appealed from the said judgment to the United States Court of Customs and Patent Appeals *453(suit 4588), and the said United States Court of Customs and Patent Appeals haying transmitted to the United States Customs Court, First Division, its mandate by which it appears that the judgment of the United States Customs Court, First Division, was reversed and the cause remanded for proceedings not inconsistent with the views expressed in the opinion of the said United States Court of Customs and Patent Appeals (C. A. D. 407, dated March 1, 1949, rehearing denied May 2, 1949), and in accordance with the said mandate, the United States Customs Court, First Division, having rendered a decision (Abstract No. 53849, dated December 20, 1949) by which it was ordered that the said cause be remanded to the trial judge for further proceedings not inconsistent with the opinion of the United States Court of Customs and Patent Appeals in said cause,
Now in conformity with the said mandate of the United States Court of Customs and Patent Appeals, and the said judgment of the United States Customs Court, First Division, it is hereby
OedbRed that the proper basis for the valuation of this merchandise is cost of production, section 402 (f), and that such value is $205.55 per unit of six barrels.